Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received January 27, 2022;
Claims 1, 6, 7 have been amended, claims 8, 15 & 16 have been cancelled. Therefore Claims 1-7 & 9-14 are pending in this office action. 
The objections to the claims have been withdrawn
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 8, 2022.

Response to Arguments

Applicant Argues 
Kosaki et al. fails to disclose a sealed connection that is achieved by “face-to-face” direct contact. The sealing member is an essential part in the connector of Kosaki et al., which can directly affect the tightness of the parts. However, in claim 1 as amended of the present application, the battery cooling assembly does not include any sealing member, let alone use the sealing members described by Kosaki et al.

Examiner respectfully disagrees

Although claim 1 does not include any sealing member, it would still be obvious one of ordinary skill in the art given that Kosaki et al. is directed to a battery cooling assembly with a cooling tube and collecting tube connected to each other. Even with the sealing member disclosed in Kosaki et al., given that Kosaki et al. is directed to a battery cooling system that is similar to the claimed battery cooling system, one of ordinary skill in the art would find the claimed invention obvious. 

Claim Rejections - 35 USC § 103

Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaki et al. (US 2017/0373361) in view of Valeo FR 2770632 and Klaus et al. EP0453738


With respect to claim 1, Kosaki et al. discloses a battery cooling assembly 30/40/60a, comprising: 
a chamber 30 (cooling tube); [Figure 12; 0029-0078]
 a cooling duct 40 (collecting tube),  consists of a top wall, a bottom wall and two side walls; wherein provided with a collecting opening 42 is provided in one of the two side walls [Figure 6]; an opening edge of the collecting opening 42 consists of a top edge, a bottom edge and two side edges; and [Figure 12; 0029-0073]
 a connecting aid 60a [Figure 12], comprising a flange 66 (base plate) [0051; Figure 12; Figure 11] provided with a through hole 67 [0052; Figure 11], and a hole wall of the through hole 67 extending outwardly to form an extension 65. [0052; Figure 11]


wherein an end of the cooling tube 30 is connected to the extension 65 through the through hole 67 [Figure 12], the base plate 66 is connected with the collecting tube 40, and the through hole 67 in communication with the collecting opening 42.  [Figure 12; 0029-0078]

Kosaki et al. does not disclose wherein the bottom edge of the collecting opening is in contact with an inner surface of the bottom wall or wherein the extension abuts against the bottom edge of the collecting opening, and the extension is configured to extended through the collecting opening into the collecting tube and connect with the inner surface of the bottom wall;

Although the Kosaki et al. does not disclose the bottom edge of the collecting opening is in contact with an inner surface of the bottom wall, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the collecting opening downward so that the bottom edge of the collecting opening to be in contact with an inner surface of the bottom wall, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Kosaki et al. does not disclose wherein the extension is configured to extended into the collecting tube and connect with the inner surface of the bottom wall;


However,  Valeo et al. discloses a cooling assembly, comprising: 
a cooling tube 12; 
 a manifold collector 18/fluid box 20 (collecting tube 18/20), provided with a collecting opening 22; and 
a insert 24 (connecting aid), comprising a base plate provided with a through hole 30, and a hole wall 32 of the through hole 30 extending outwardly to form a collar (extension) [11-21; Figures 1-3]; wherein an end 16 of the cooling tube 12 is connected to the extension through the through hole 30, 
the base plate is connected with the collecting tube 20/18, and the through hole 30 is in communication with the collecting opening 22 [30-36; Figures 1-3]
wherein an opening edge of the collecting opening 22 consists of a top edge, a bottom edge and two side edges [Figure 3]; the hole wall 32 of the through hole 30 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 3]; and the extension is formed through extension of the bottom hole wall [Figure 3], and the extension abuts against the bottom edge of the collecting opening 22 and the inner surface of the bottom wall of the collecting tube 18/20.  [20-45]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to extended into the collecting tube and connect with the inner surface of the bottom wall, as disclosed in Valeo et al., in order to allow for simplified manufacturing and high mechanical strength [7-23]

Kosaki et al. does not disclose wherein the extension abuts against the bottom edge of the collecting opening
Klaus et al. discloses a cooling assembly, comprising: 
a cooling tube 11;
 a connection box 15 (collecting tube) , provided with a collecting opening 18 [0013; Figure 1; Figure 2] and
  a connecting plate 16 (connecting aid) [Figure 1; Figure 2; 0013-0018], comprising a base plate provided with a through hole 14, and a hole wall of the through hole 14 extending outwardly to form an extension 17 [Figure 2]; 
wherein an end 13 of the cooling tube 11 is connected to the extension through the through hole [0013-0018; Figure 1; Figure 2], the base plate is connected with the collecting tube 15 [Figure 1; Figure 2; 0014-0015], and the through hole in communication with the collecting opening 18. [0013-0018; Figures 1-2]
wherein an opening edge of the collecting opening 18 consists of a top edge, a bottom edge and two side edges [Figure 4]; the hole wall of the through hole 14 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 4]; and the extension 17 is formed through extension of the bottom hole wall [Figure 4; Figure 2] and the extension 17 abuts against the bottom edge of the collecting opening 18. [Figure 4; 0015-0018]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connecting aid of Kosaki et al. to have the extension abut against the bottom edge of the collecting opening, as disclosed in Klaus et al., in order to allow for high pressure loads and production reliability while allowing for efficient heat exchange. [0001-0010; 0013-0019]


With respect to claim 2, Kosaki et al. discloses wherein the extension 65 extends one-way along an axis of the through hole 67. [Figure 9]  

With respect to claim 3, Kosaki et al. does not disclose wherein the extension 65 extends into the collecting opening 42 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends into the collecting opening 42. [Figure 10A].

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend into the collecting opening, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]

With respect to claim 4, Kosaki et al. discloses wherein the extension 65 has a tubular structure. [Figure 11]

With respect to claim 5, Kosaki et al. discloses wherein a cross-sectional shape of the extension 65 matches a shape of the collecting opening 42 [Figure 6; Figure 7; 0052; Figure 11; Figure 10A], and the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 [Figure 11; Figure 10A].

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend through the collecting opening into a collecting passage of the collecting tube, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]

With respect to claim 6, Kosaki et al. discloses wherein the hole wall of the through hole 67 consists of a top hole wall, a bottom hole wall and two side hole walls [Figure 7; Figure 11]; and the extension 65 is formed through extension of the bottom hole wall [Figure 7; Figure 11].
With respect to claim 7, Kosaki et al. does not specifically disclose wherein a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have lowered the collecting opening towards a bottom wall of the collecting tube so that a distance between the top 10edge of the collecting opening and the top wall is greater than a distance between the bottom edge of the collecting opening and the bottom wall, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere shifting of position of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04.

With respect to claim 9, Kosaki et al. discloses wherein the base plate 66 comprises a front side/first surface and a rear side/second surface, the extension 65 is formed on the second surface and a sloped portion (chamfer) is provided at a through hole of the first surface. [Figure 3A; Figure 3B; Figure 7; 0051; Figure 9; Figure 10A]

With respect to claim 10, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


Valeo discloses collar (extension) being formed when the through hole is punched on the base plate by a stamping process [35-42]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to be formed through a stamping process, as disclosed in Valeo et al., in order to allow for simplified manufacturing and high mechanical strength [7-23]

With respect to claim 10, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.

With respect to the limitation,” wherein the extension is formed when the through hole is punched on the base plate by a stamping process” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language is directed to a process and not directed to the structural features of the product.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 11, Kosaki et al. does not disclose wherein the extension 65 extends into the collecting opening 42 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends into the collecting opening 42. Figure 10A.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend into the collecting opening, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]



With respect to claim 12, Kosaki et al. discloses wherein the extension 65 has a tubular structure.  [Figure 11; 0051-0052; 0070]

With respect to claim 13, Kosaki et al. discloses wherein a cross-sectional shape of the extension 65 matches a shape of the collecting opening 42 [Figure 6; Figure 7; 0052], and

Kosaki et al. does not disclose wherein the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 in the embodiment of Figure 12, however in another embodiment of Figure 10A, Kosaki et al. discloses wherein the extension 65 extends through the collecting opening 42 into a collecting passage of the collecting tube 40 [Figure 11; Figure 10A].
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of the Embodiment of Figure 12 of Kosaki et al. to extend through the collecting opening into a collecting passage of the collecting tube, as disclosed in the Embodiment of Figure 10A, in order to prevent leakage and to restrain deterioration of cooling performance.  [0067-0071]



With respect to claim 14, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


With respect to the limitation,” wherein the extension is formed when the through hole is punched on the base plate by a stamping process” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language is directed to a process and not directed to the structural features of the product.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 14, Kosaki et al. does not specifically disclose wherein the extension is formed when the through hole is punched on the base plate by a stamping process.


Valeo discloses collar (extension) being formed when the through hole is punched on the base plate by a stamping process [35-42]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified extension of Kosaki et al. to be formed through a stamping process, as disclosed in Valeo et al., in order to allow for simplified manufacturing and high mechanical strength [7-23]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723